Citation Nr: 1043861	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent 
for a right knee disability. 

2.  Entitlement to an increased rating greater than 20 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to March 
1977 and from December 1990 to August 1991.  The Veteran also had 
service in the Mississippi National Guard from September 1976 to 
August 1991, including active duty for training in May 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied increased ratings 
greater than 20 percent for right and left knee disabilities. 

The Veteran testified before the Board by videoconference from 
the RO in April 2008.  The transcript is associated with the 
claims folder.  


FINDING OF FACT

The Veteran's left and right knee disabilities are each 
manifested by pain, noncompensable limitation of flexion, normal 
extension, and subjective complaints of giving way and falling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).

2.  The criteria for an evaluation in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice in correspondence sent to the 
Veteran in March 2006, prior to the initial adjudication of his 
claim.  This letter notified the Veteran of the evidence required 
to substantiate his claim, of VA's responsibilities in obtaining 
information to assist him in completing his claim, and identified 
his duties in obtaining information and evidence to substantiate 
his claim.  This letter also provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The evidence associated with the 
claims file includes VA outpatient treatment records and 
statements from the Veteran.  The Veteran was also afforded VA 
examinations.  The claim was remanded in June 2008 with 
instructions for the Agency of Original Jurisdiction (AOJ) to 
obtain VA medical records since October 2007 and provide the 
Veteran with another examination for his knee disabilities.  A 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  There has been substantial compliance with the Board's 
remand directives.  VA treatment records were obtained and the 
Veteran was afforded a new VA examination in October 2008.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  

In the Veteran's September 2010 Written Brief Presentation, it 
was alleged that the October 2008 VA examination was inadequate 
because the examiner failed to denote the specific point at which 
the Veteran experienced pain during the right knee range of 
motion testing, and because he failed to address whether there 
was any additional range-of-motion or functional loss due to 
weakened movement, excess fatigability, incoordination, pain, or 
flare-ups.  See DeLuca v. Brown, 38 Vet. App. 202 (1995) and 38 
C.F.R. § 4.59 (2010).  

After reviewing the examination report, the Board finds that the 
examination was adequate.  The examiner reviewed the Veteran's 
medical history as contained in the claims file, and also 
obtained a medical history from the Veteran at the examination.  
A detailed physical examination was conducted, including a test 
of the range of motion in both knees.  The examiner stated that 
pain was present throughout the range of motion in the left knee.  
The meaning of this statement is clear on its face and requires 
no interpretation.  Moreover, the examiner generally noted that 
there was pain on range of motion testing in both knees, which 
the Board has liberally interpreted as pain was present 
throughout the entire arc of motion.  The examiner also addressed 
whether bilateral knee motion and function would be further 
limited upon use or during flare-ups due to pain, pursuant to 
DeLuca, 38 Vet. App. 202 (1995).  For these reasons, the 2008 VA 
examination is adequate for rating purposes.

Any duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  

Background

VA outpatient treatment records dated between March 2005 and 
October 2008 show complaints of knee pain, right greater than 
left.  A September 2005 treatment note shows that upon evaluation 
the Veteran complained of pain on range of motion.  Objectively, 
there was no evidence of joint instability, but some crepitus was 
noted.  The diagnosis was bilateral knee arthritis.  A right knee 
MRI in December 2005 showed a Baker's cyst, a slight irregularity 
of the surfaces of both the medial and lateral menisci suggesting 
tears, narrowing of the joint space with spurring, thinning and 
irregular articular cartilage, osteochondral defect of the 
lateral femoral condyle very anteriorly, intact collateral and 
cruciate ligaments, and some fluid within some of the fibers of 
the medial collateral ligament consistent with bursitis.  A 
December 2005 treatment record shows the Veteran reported his 
right knee was 'catching' more.  On objective evaluation, there 
was full range of motion in the right knee joint and no evidence 
of medial, lateral, or Lachman's instability.  X-rays revealed 
degenerative changes of arthritis, which was slightly more 
prominent in the medial compartment of both knee joints.  
Degenerative changes at the patellofemoral joint were also noted 
bilaterally, slightly more prominent on the right side.  In June 
2006, it was noted that the MRI suggested a meniscus tear which 
was most likely a degenerative change.  

The Veteran was afforded a VA examination in April 2006.  He 
reported nearly constant bilateral knee pain, knee locking about 
once a week, occasional right knee give way, and occasional 
swelling.  The Veteran reported that he had fallen twice over the 
past two years.  He also reported that wearing braces on both of 
his knees tended to help with the stability.  He noted that he 
would often wear one brace at a time so as to prevent the braces 
from catching on each other and placing him at greater risk for 
falls.  The Veteran reported that he worked in a warehouse and 
was required to climb ladders and carry heavy equipment up and 
down the stairs.  He noted that 90 percent of his work involved 
squatting (which was severely painful) and crawling in small 
spaces and under barges.  He noted that these activities were 
difficult and painful, but tolerated because he desired to 
maintain his good-paying job.  

On physical examination, the Veteran's gait was normal.  
Quadriceps muscles were not well-developed and the patellae of 
both knees were irregular in shape.  Muscle strength tests showed 
some slight quadriceps weakness bilaterally and equally.  The 
tests for stability were normal bilaterally.  Right knee range of 
motion included full extension, without pain, but a large amount 
of crepitus.  Flexion was to 106 degrees with pain beginning at 
60 degrees.  After repetitive motion, flexion was to 112 degrees 
with pain beginning at 60 degrees.  In the left knee there was 
full extension, with much crepitans, and no pain.  Flexion was to 
114 degrees with pain beginning at 60 degrees.  After repetitive 
motion, flexion was to 106 degrees with pain beginning at 60 
degrees.  The diagnoses were meniscus derangement of both knees; 
patellofemoral syndrome of both knees; moderately severe 
traumatic arthritis of both knees; and Baker's cyst of the right 
knee.  The examiner stated he was unable to estimate function 
during a flare-up without resort to speculation, however, the 
Veteran reported that his flare ups are with bad weather and that 
he was able to continue working and walking despite the pain.

In various written statements, the Veteran reported that his 
knees were slowing down his work production.  In a July 2006 
statement, he noted that he worked in a shipyard and his duties 
required him to ascend stairs that are 15 feet high at least five 
times a night and also crawl on his knees 50 percent of the time.  
He stated that he had missed one day's work due to his knees.  In 
an October 2006 statement, the Veteran reported that he had one 
episode of giving way in his knees during which he had fallen.

At an RO hearing in March 2007, the Veteran reported painful 
knees and episodes of falling one to two times per week due to 
instability.  His treatment consisted of injections and pain 
medications.  The Veteran stated that bilateral knee replacement 
surgery had been recommended.

VA outpatient treatment records dated throughout 2006 show the 
Veteran underwent a series of injections for his knee pain 
without success.  He complained of pain at work due to activities 
that included stooping, squatting, and climbing the stairs 
several times a day.  X-rays of both knees in July 2006 showed 
degenerative changes without any acute fractures, dislocations, 
or joint effusion.  Evaluations in August 2006 revealed no 
effusion, crepitus, or instability in the knees.  The range of 
motion was noted to be full, but painful.  It was noted that he 
had received a series of Supartz injections but he did not 
receive much benefit.  An August 2006 VA orthopedic clinic note 
shows the Veteran desired knee replacement surgery.  His 
orthopedist noted that while the procedure could be performed 
based upon the Veteran's report of constant pain, inability to 
continue with his current occupation, and interference with his 
daily life; he was reluctant to perform this operation based on 
the Veteran's X-rays.  The orthopedist suggested that a less 
invasive approach could provide the Veteran with some relief.  
However, after consultation with the Veteran and another 
physician, the Veteran was scheduled for a right knee total 
arthroplasty in October 2006.  This procedure was rescheduled for 
April 2007, but was cancelled by the Veteran in March 2007.  An 
April 2007 VA clinic note reflects a continued complaint of knee 
pain, without morning stiffness, impaired movement, weakness, 
joint edema, or erythema.  Objectively, the Veteran had a full 
range of motion in his extremity joints, without any inflammation 
or crepitation.  His gait was also noted to be within normal 
limits.

The Veteran underwent a VA examination in April 2007.  He 
reported a history of swelling, popping, pain, and locking in his 
knees.  He reported intermittent use of a brace and denied 
assistive walking devices.  The Veteran reported he was able to 
walk up to one-half mile.  He also reported that he had limited 
motion and was not necessarily able to bend his knees to pick up 
heavy objects.  Objectively, the range of motion in both knees 
was from 0 to 120 degrees, with no change upon repetition.  Pain 
was present with extremes of motion.  The right knee was stable 
to varus and valgus stress testing.  Lachman's, McMurray's, 
anterior and posterior Drawer's tests were all negative.  The 
Veteran had a positive patellar grind but no effusion was noted 
on examination.  The clinical assessment was mild degenerative 
joint disease, bilateral knees.  The examiner noted that while it 
was conceivable that pain could further limit function as 
described, particularly with repetition, it was not feasible to 
attempt to express any of it in terms of additional limitation of 
motion with any degree of medical certainty.

At a hearing held in April 2008, the Veteran stated that his knee 
symptoms, especially those of his right knee, had worsened since 
April 2007.  He reported having severe painful motion and 
weakness in both knees.  He stated that he experienced 
"locking" of the knees at night and that he had fallen several 
times while negotiating stairs at home.  He further stated that 
he wore knee braces all day and was unable to climb ladders or 
lift more than 25 to 30 pounds at work.  In light of the 
Veteran's testimony, the appeal was remanded in June 2008 for a 
VA examination to assess the current nature and severity of his 
service-connected bilateral knee disability.  

A VA examination was conducted in October 2008.  At that 
examination, the Veteran reported chronic bilateral knee pain 
that worsened after activity or repetitive motion, including 
prolonged walking, use of stairs, bending or squatting.  Walking 
was limited to 30 minutes.  The Veteran reported significant 
impairment in his activities of daily livings in that he was 
unable to walk, bend, or take the stairs without significant 
pain.  He reported full-time work in production at a factory, but 
noted that his ability to perform his job had been affected as he 
must do a lot of lifting and standing.  The Veteran also stated 
that both knees were about the same, but sometimes one is worse 
than the other.  He also complained of muscle spasms around his 
knees, and occasional locking and awakening at night due to pain.

On physical examination, there was no effusion in the left knee.  
The range of motion was 0 to 115 degrees of flexion, both 
actively and passively.  He had a significant amount of pain 
throughout the arc of motion and the motion was limited by pain.  
The examiner stated that the Veteran developed quadriceps 
contraction that resisted the examiner's passive motion beyond 
this.  The right knee had 0 to 95 degrees of flexion.  The 
examiner stated that the Veteran developed quadriceps contraction 
that resisted passive motion beyond this.  The examiner stated 
that pain was present upon range of motion in both knees; however 
pain was not increased, nor was range of motion decreased with 
repetitions.  The examiner noted that it was conceivable that 
pain could further limit function as described, particularly with 
repetition but it was not feasible to attempt to express any of 
it in terms of additional limitation of motion with any degree of 
medical certainty.  Both knees were stable to varus and valgus 
stressing; no subluxation was noted medially or laterally.  There 
was no popping, locking, or crepitans in the knees on 
examination.  The Veteran's knees were stable with anterior and 
posterior Drawer.  No masses, warmth, erythema, or effusion was 
noted bilaterally.  Gait was antalgic on both sides.  X-rays 
showed moderate degenerative joint disease in both knees.  The 
examiner opined that the Veteran did have significant 
degenerative joint disease for his age.  The examiner further 
stated that the Veteran currently had a fair amount of disability 
and would have a difficult time doing heavy labor type activities 
and this would probably worsen his condition.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  Each disability is to be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2010).  Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  Staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 506 (2007).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that 
may potentially be employed to evaluate impairment resulting from 
service-connected knee disorders.  

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, are applicable to 
the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 
(DC) 5010 applies to traumatic arthritis and provides that such 
is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to 
be rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint group 
affected by limitation of motion.  In the absence of limitation 
of motion, a 20 percent evaluation is provided where there is X-
ray evidence of involvement of two or more major joints, or two 
of more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where there 
is X-ray evidence of involvement of two or more major joints, or 
two of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2010).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or, a 30 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees and 
a 20 percent evaluation is assigned if flexion is limited to 30 
degrees.  Flexion that is limited to 15 degrees is evaluated as 
30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension 
is limited to 5 degrees.  A 10 percent evaluation is warranted 
with extension limited to 10 degrees and a 20 percent evaluation 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent rating.  Extension limited to 30 
degrees warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 
5261.

Additional rating criteria are found under DCs 5256 (ankylosis of 
the knee), 5258 (dislocated semilunar cartilage), 5259 
(symptomatic removal of the semilunar cartilage), and 5262 
(impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability 
rated under DC 5257 or DC 5259 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable, but must at least meet the criteria for a zero-
percent rating under those codes.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 
(1998).  VA's General Counsel has more recently held that 
separate ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-
2004 (2004).

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, or pain.  These determinations are, 
if feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran's left and right knee disabilities are each currently 
rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 
5010-5260 (2010) for limitation of flexion.  The maximum rating 
of 30 percent under DC 5260 requires knee flexion to be limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

After reviewing the record, the Board finds that a rating in 
excess of 20 percent for limitation of flexion is not warranted 
for either knee, for any period in this appeal.  Flexion in each 
knee has been consistently greater than 15 degrees.  In fact, 
right knee flexion has not been less than 95 degrees and left 
knee flexion has not been less than 106 degrees, including upon 
repetitive motion testing at any time.  It should also be noted 
that the ranges of flexion demonstrated in each knee are actually 
consistent with a 0 percent rating.  However, the 20 percent 
ratings reflect application of the DeLuca precepts as related to 
the findings of weakened movement and pain, to include pain 
throughout the arcs of motion at the most recent VA examination, 
as well as the Veteran's credible statements concerning his 
symptoms of pain, painful motion, swelling and flare-up that are 
noted throughout the appeal.  See 38 C.F.R. § 4.59; see also 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 205-7; 
VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  As greater levels of 
limitation of flexion have not been demonstrated in either knee, 
to include on repetitive use, higher ratings are not appropriate.

The Board also has considered whether separate ratings may be 
assigned in each knee for limitation of extension, pursuant to 
VAOPGCPREC 9-2004.  A compensable evaluation for limitation of 
extension requires knee extension to be limited to 10 degrees or 
greater.  See 38 C.F.R. § 4.71a, DC 5261.  In this case, 
extension in both knees has been full to 0 degrees at every 
examination, even though the motion may have been painful.  Thus, 
separate ratings are not warranted.  VAOPGCPREC 9-2004.

The Board has also considered whether there are any other 
applicable diagnostic codes that may be used to award higher or 
separate ratings.  Throughout the appeal, the Veteran has 
reported catching, occasional giving way in both knees, episodes 
where he has fallen due to the giving way, and occasional 
swelling in his right knee.  The Veteran is also noted to have 
used knee braces throughout the appeal.  Under DC 5257, 
compensable ratings may be assigned for slight instability or 
subluxation in the knees.  See 38 C.F.R. § 4.71a, DC 5257.  The 
Board has considered the Veteran's reported problems with his 
knee in this regard as he is competent to report such symptoms.  
However, all objective clinical tests for instability (including 
during VA outpatient treatment in December 2005 and August 2006, 
and at all three of the VA examinations) have failed to show 
clinical evidence of lateral instability or subluxation in either 
knee.  Varus and valgus tests have been normal and no dislocation 
or subluxation has been identified.  The Veteran is competent to 
report his symptoms and his statements are found to be credible 
and probative.  However, the Board finds that the medical 
evidence is also competent, credible and that it is more 
probative on whether the Veteran has lateral instability, as the 
medical assessments were based on physical examination and 
testing directed to find lateral instability.  While the Veteran 
has symptoms manifested by giving way and falling, the medical 
testing has not shown the presence of lateral instability at any 
point in time in this appeal.  Based on the objective clinical 
findings, the preponderance of the evidence is against a finding 
that the Veteran's left and right knee disabilities manifest with 
lateral instability or subluxation, so as to warrant separate 
compensable ratings under DC 5257.

The Board has found no other diagnostic codes which would provide 
higher or separate ratings for the Veteran's knee disabilities.  
Specifically, no evidence of ankylosis; removed semilunar 
cartilage; impairment of the tibia and fibula; or genu recurvatum 
has been noted in any of the VA treatment records or VA 
examinations.  Therefore, none of those diagnostic codes are 
factually applicable in this case.  See DCs 5256, 5259, 5262, and 
5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  In 
addition, while the Veteran has reported episodes of "locking" 
and pain, the medical evidence shows that the Veteran does not 
have effusion into the joint as is required for a separate rating 
to be assigned pursuant to DC 5258 for dislocated semilunar 
cartilage.  While the Veteran reports occasional swelling and his 
statements are competent, credible and probative on that point, 
the medical evidence, which was based on physical examination and 
x-ray testing, found repeatedly that the Veteran did not have 
effusion and is most probative.  Accordingly, a separate rating 
pursuant to DC 5258 is not warranted.   

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluations for the service-
connected knee disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's knees 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology as was discussed above.  In 
this respect, the Veteran's current ranges of motion in both 
knees do not meet the criteria for compensable ratings for 
limitation of motion.  The most probative evidence does not show 
instability or effusion so as to warrant separate ratings 
pursuant to DCs 5257 and 5258.  The current ratings assigned 
adequately compensate the Veteran for his additional symptoms of 
pain and any functional loss or impairment due to his service-
connected knee disabilities.  Furthermore, while the Veteran has 
reported some interference with his employment due to his knees, 
the current ratings reasonably contemplate this interference.  
For these reasons, the Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) (2010) is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a 
total disability rating based on individual unemployability 
(TDIU) is a part of a claim for increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) 
that an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran is employed and thus, TDIU is not 
raised by the record. 


	(CONTINUED ON NEXT PAGE)



ORDER

A rating greater than 20 percent for the right knee disability is 
denied.

A rating greater than 20 percent for the left knee disability is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


